Title: From Thomas Jefferson to Dominick A. Hall, 20 July 1804
From: Jefferson, Thomas
To: Hall, Dominick A.


               
                  
                     Sir
                  
                  Washington July 20. 04.
               
               In the arrangements proposed for the new government of the territory of Orleans, to commence on the 1st. of October next, I am desirous of availing the public of your services as District judge of the territory. on turning to the law for that establishment you will see what are it’s duties and emoluments. you will oblige me by giving me as early information as you can whether I may count on your acceptance, as it is important to have that knolege as early as possible. accept my salutations & assurances of great respect.
               
                  
                     Th: Jefferson
                  
               
            